DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 7/29/2022, has been entered and carefully considered. Claims 1, 6, 11, 16, 20, 23, 26, 29-30 are amended, claims 31-32 are added, claims 7, 22 are canceled.  Claims 1-6, 8-21 and 23-32 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, pages 15-18, filed on 7/29/2022, with respect to claim 1 have been considered but are moot in view of a new ground of rejection based on Zhang et al., US 2022/0158794 and Li Guo, US 2022/0191890.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

4.	Claims 1-6, 8, 16-20, 21, 23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (US 2022/0158794), hereinafter Zhang, in view of Li Guo (US 2022/0191890), hereinafter Guo. 
Regarding Claim 1, Zhang teaches A method of wireless communication performed by a user equipment (UE), comprising: selecting a first physical uplink control channel (PUCCH) resource, of a plurality of resources, for a first transmission of a request to initiate a beam failure recovery procedure ([Para. 0146-0147, 0166-0167] The UE transmits a BFR request (BFRQ) (i.e., first transmission) to a base station using the PUCCH based on PUCCH format for scheduling request (SR) resource for (BFR) beam failure recovery. In some embodiments, the PUCCH-BFR may be carried by PUCCH format 1. In some embodiments, the UE may transmit the PUCCH-BFR only when the UE needs to report BFRQ (positive BFRQ)); determining that a second  transmission is scheduled contemporaneously with the first transmission of the request to initiate the beam failure recovery procedure using the first PUCCH resource and is to be transmitted using the first PUCCH resource, ([Para. 0170, 0172-0174] determining that the SR for PUCCH-BFR and PUCCH with HARQ-ACK (i.e., second transmission) overlap in a slot of the PUCCH).
Zhang does not disclose wherein the second transmission is a hybrid automatic repeat request acknowledgement message with a PUCCH format 1 that is to be prioritized for the first PUCCH resource over the first transmission of the request to initiate the beam failure recovery procedure over the first PUCCH resource; and selecting a second PUCCH resource for the first transmission of the request to initiate the beam failure recovery procedure based at least in part on the hybrid automatic repeat request acknowledgement message with the PUCCH format 1 being prioritized for the first PUCCH resource over the first transmission of the request to initiate the beam failure recovery procedure over the first PUCCH resource.
Guo teaches wherein the second transmission is a hybrid automatic repeat request acknowledgement message with a PUCCH format 1 that is to be prioritized for the first PUCCH resource over the first transmission of the request to initiate the beam failure recovery procedure over the first PUCCH resource ([Para. 0039, 0041, 0045, 0110] When HARQ-ACK (i.e., second transmission) in PUCCH format 1 overlaps with SR for beam failure recovery (i.e., first transmission) is in PUCCH transmission (i.e., first PUCCH resource), the UE drops SR transmission and only transmits HARQ-ACK (i.e., HARQ-ACK with a PUCCH format 1 is prioritized) in the PUCCH resource. Where the HARQ-ACK transmission have higher priority) and selecting a second PUCCH resource for the first transmission of the request to initiate the beam failure recovery procedure based at least in part on the hybrid automatic repeat request acknowledgement message with the PUCCH format 1 being prioritized for the first PUCCH resource over the first transmission of the request to initiate the beam failure recovery procedure over the first PUCCH resource. ([Para. 0094, 0195] based on the priority rule, if the second PUCCH uses PUCCH format 0 (i.e., second PUCCH resource), the UE select the second PUCCH for the first SR transmission, where the first SR is SR of BFR [0053, 0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang and Guo to implement beam failure recovery procedure to improve mobile broadband communication.
Regarding Claim 2, the combination of Zhang and Guo, specifically Zhang teaches transmitting the request to initiate the beam failure recovery procedure using the second PUCCH resource. ([Para. 0146-0147, 0157, 0166-0167] The UE transmits a BFR request (BFRQ) to a base station using the PUCCH (second PUCCH) based on PUCCH format for scheduling request (SR) resource for (BFR) beam failure recovery, where the PUCCH-BFR may be carried by PUCCH format 0).
Regarding Claim 3, the combination of Zhang and Guo, specifically, Zhang teaches detecting a beam failure; and wherein selecting the first PUCCH resource comprises: selecting the first resource based at least in part on the detection of the beam failure. ([Para. 0146-0147, 0167] the UE declares a beam failure and transmits a physical uplink control channel (PUCCH) BFR (PUCCH-BFR) to report that beam failure occurs. Where the PUCCH-BFR may be carried by PUCCH format 1).
Regarding Claim 4, the combination of Zhang and Guo, specifically, Zhang teaches wherein the first PUCCH resource is at least one of a PUCCH beam failure recovery request resource or a scheduling request resource. ([Para. 0146-0147, 0167] the UE declares a beam failure and transmits a physical uplink control channel (PUCCH) BFR (PUCCH-BFR) to report that beam failure occurs. Where the (PUCCH-BFR) is based on the PUCCH format for scheduling request which may be carried by PUCCH format 1).
Regarding Claim 5, the combination of Zhang and Guo, specifically, Zhang teaches wherein the second PUCCH resource is at least one of PUCCH beam failure recovery request resource or a scheduling request resource. ([Para. 0146-0147, 0157, 0166-0167] The UE transmits a BFR request (BFRQ) to a base station using the PUCCH (second PUCCH) based on PUCCH format for scheduling request (SR) resource for (BFR) beam failure recovery, where the PUCCH-BFR may be carried by PUCCH format 0).
Regarding Claim 6, the combination of Zhang and Guo, specifically, Zhang teaches wherein the first PUCCH resource is a scheduling request resource with a PUCCH format 0. ([Para. 0204, 0216, 0228] SR resource for BFR can be carried by PUCCH format 0).
Regarding Claim 8, the combination of Zhang and Guo, specifically, Zhang teaches wherein the selection of the first PUCCH resource comprises: selecting a first PUCCH beam failure recovery resource based at least in part on a network characteristic ([Para. 0146-0147, 0164] The UE transmits a BFR request (BFRQ) to a base station using the PUCCH based on PUCCH format for scheduling request (SR) resource for (BFR) beam failure recovery. The UE may select a first component carrier (e.g., CC1) to transmit PUCCH-BFR which may be configured as part of a Scheduling Request BFR Resource Config defined to indicate the SR resource for BFR); wherein the selection of the second PUCCH resource comprises: selecting a second PUCCH beam failure recovery resource based at least in part on the determination to drop the first PUCCH beam failure recovery resource ([Para. 0199] In some embodiments, when PUCCH-BFR and PUCCH with SR overlap in a slot, the UE may drop PUCCH-BFR and the UE may multiplex SR and BFR on the PUCCH with SR (i.e., selecting a second PUCCH beam failure recovery resource based at least in part on the determination to drop the first PUCCH beam failure recovery resource).

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Zhang in view of Guo. Specifically, Zhang teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors ([Para. 0384] Fig. 25 shows general hardware elements that may be used to implement the wireless device including the processor 2501 coupled to the random access memory (RAM) 2503). 
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Zhang in view of Guo. Specifically, Zhang teaches A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) ([Para. 0127-0133] Fig. 5B shows UE device includes one or more processors and a memory.  The processors may be configured to implement part or all of the features described herein, e.g., by executing program instructions stored on a memory medium (e.g., a non-transitory computer-readable memory medium).
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Zhang in view of Guo. Specifically, Zhang teaches An apparatus for wireless communication, comprising: means for selecting and means for determining ([Para. 0127-0133] Fig. 5B shows UE device includes one or more processors and a memory.  The processors may be configured to implement part or all of the features described herein, e.g., by executing program instructions stored on a memory medium (e.g., a non-transitory computer-readable memory medium for determining beam failure recovery (PUCCH-BFR) transmission [0231])

5.	Claims 9, 15, 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Guo as applied to claims 1 and 16 respectively above and further in view of Yu et al., (US 2021/0036757) hereinafter Yu. 
Regarding Claim 9, the combination of Zhang and Guo, specifically Zhang teaches determining to drop the second PUCCH beam failure recovery resource ([Para. 0150, 0197] the UE may determine to drop PUCCH BFR based on priority rule);
selecting a scheduling request resource based at least in part on the determination to drop the second PUCCH beam failure recovery resource ([Para. 0199] UE may drop PUCCH-BFR and transmit PUCCH with SR).
The combination of Zhang and Guo does not disclose requesting an uplink grant using the scheduling request resource based at least in part on the selection of the scheduling request resource.
Yu teaches requesting an uplink grant using the scheduling request resource based at least in part on the selection of the scheduling request resource. ([Para. 0028, 0036, 0038] describes the UE transmits UCI related to BFR on a second PUCCH, which may overlapping the second PUCCH resource with the first PUCCH resource used for the SR-for-BFR transmission, and the SR-for BFR will be transmitted (i.e., drop the second PUCCH) the BFR-SR is used for requesting a UL resources for an UL grant for delivering the BFRQ information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang, Guo and Yu to implement beam failure recovery procedure to improve proximity services within radio coverage of the cell. 

Regarding Claim 15, the combination of Zhang and Guo, specifically, Zhang teaches wherein the selection of the first PUCCH resource comprises: selecting a PUCCH beam failure recovery resource ([Para. 0146-0147, 0166-0167] The UE transmits a BFR request (BFRQ) (i.e., first transmission) to a base station using the PUCCH based on PUCCH format for scheduling request (SR) resource for (BFR) beam failure recovery. In some embodiments, the PUCCH-BFR may be carried by PUCCH format 1. In some embodiments, the UE may transmit the PUCCH-BFR only when the UE needs to report BFRQ (positive BFRQ)).
The combination of Zhang and Guo does not disclose wherein the selection of the second PUCCH resource comprises: selecting a scheduling request resource to request an uplink grant. 
Yu teaches wherein the selection of the second PUCCH resource comprises: selecting a scheduling request resource to request an uplink grant ([Para. 0036-0038] describes the BFRQ information may be transmitted via the UL grant that is requested by a BFR-SR. In an SR-for-BFR procedure, the BFR-SR is used for requesting a UL resource for the BFR-SR as mentioned in Action 1. Thus, the BS that receives the BFR-SR may provide a UL grant for delivering the BFRQ information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang, Guo and Yu to implement beam failure recovery procedure to improve proximity services within radio coverage of the cell. 
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 32, the combination of Zhang and Guo, specifically, Zhang teaches wherein the one or more processors, when selecting the first PUCCH resource, are configured to: select a PUCCH beam failure recovery resource ([Para. 0146-0147, 0157, 0166] The UE transmits a BFR request (BFRQ) (i.e., first transmission) to a base station using the PUCCH based on PUCCH format for scheduling request (SR) resource for (BFR) beam failure recovery. The UE may select a first component carrier (e.g., CC1) to transmit PUCCH-BFR which may be configured as part of a Scheduling Request BFR Resource Config defined to indicate the SR resource for BFR).
The combination of Zhang and Guo does not disclose wherein the one or more processors, when selecting the second PUCCH resource, are configured to: select a scheduling request resource to request an uplink grant.
Yu teaches wherein the one or more processors (see Fig. 2, the UE includes processor 226), when selecting the second PUCCH resource, are configured to: select a scheduling request resource to request an uplink grant. ([Para. 0028, 0036, 0038] describes the UE transmits the second PUCCH resource for the SR-for-BFR transmission. The BFR-SR is used for requesting a UL resources for an UL grant for delivering the BFRQ information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang, Guo and Yu to implement beam failure recovery procedure to improve proximity services within radio coverage of the cell. 
6.	Claims 10-12 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Guo as applied to claims 1 and 16 respectively above and further in view of Matsumura et al., (US 2022/0006690), hereinafter Matsumura. 

Regarding Claim 10, the combination of Zhang and Guo does not disclose wherein the selection of the first PUCCH resource comprises: selecting a first PUCCH beam failure recovery resource in a same PUCCH group as a failed secondary cell associated with the beam failure recovery procedure; and wherein the selection of the second PUCCH resource comprises: selecting a second PUCCH failure recovery resource.
Matsumura teaches wherein the selection of the first PUCCH resource comprises: selecting a first PUCCH beam failure recovery resource in a same PUCCH group as a failed secondary cell associated with the beam failure recovery procedure, and wherein the selection of the second PUCCH resource comprises: selecting a second PUCCH failure recovery resource. ([Para. 0084-0086, 0097-0099] Fig. 6A, the UE may transmit the BFRQ corresponding to the BFR detected in the SCell (for example, an SCell included in a PUCCH group to which the PUCCH-SCell belongs) to a given SCell. The UE may select a PUCCH-SCell included in the PUCCH group as CC #1 to CC #3 included in the same PUCCH group. The UE may transmit a BFRQ corresponding to the BFR to the PUCCH-SCell (here, CC #1, or first PUCCH), and the UE may select the CC #2 (second PUCCH) in the same PUCCH group to transmit the BFRQ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang, Guo and Matsumura to implement beam failure recovery procedure to improve a channel utilized for the BFRQ transmission. 
Regarding Claim 11, the combination of Zhang and Guo does not disclose wherein the second PUCCH beam failure recovery resource in the same PUCCH group as the failed secondary cell.
Matsumura teaches wherein the second PUCCH beam failure recovery resource in the same PUCCH group as the failed secondary cell. ([Para. 0084-0086] the UE may transmit the BFRQ corresponding to the BFR detected in the SCell (for example, an SCell included in a PUCCH group to which the PUCCH-SCell belongs) to a given SCell. The UE may select a PUCCH-SCell included in the PUCCH group as CC #1 to CC #3 included in the same PUCCH group. The UE may transmit a BFRQ corresponding to the BFR to the PUCCH-SCell (here, CC #1, or first PUCCH), and the UE may select the CC #2 (second PUCCH) in the same PUCCH group to transmit the BFRQ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang, Guo and Matsumura to implement beam failure recovery procedure to improve a channel utilized for the BFRQ transmission. 
Regarding Claim 12, the combination of Zhang and Guo does not disclose wherein the second PUCCH beam failure recovery resource is in a different PUCCH group than the PUCCH group of the failed secondary cell.
Matsumura teaches wherein the second PUCCH beam failure recovery resource is in a different PUCCH group than the PUCCH group of the failed secondary cell. ([Para. 0108] Fig. 6C, the UE may transmit the BFRQ to the PUCCH using CC #0 in PCell which is not in the PUCCH group of the failed secondary cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang, Guo and Matsumura to implement beam failure recovery procedure to improve a channel utilized for the BFRQ transmission. 
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 12.

7.	Claims 13, 14, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Guo and Matsumura as applied to claims 10 and 25 respectively, and further in view of Yu. 
Regarding Claim 13, the combination of Zhang, Guo and Matsumura specifically Zhang teaches determining to drop the second PUCCH beam failure recovery resource ([Para. 0150, 0197] the UE may determine to drop PUCCH BFR based on priority rule); selecting a scheduling request resource based at least in part on the determination to drop the second PUCCH beam failure recovery resource ([Para. 0199] UE may drop PUCCH-BFR and transmit PUCCH with SR).
The combination of Zhang, Guo and Matsumura does not disclose requesting an uplink grant using the scheduling request resource based at least in part on the selection of the scheduling request resource.
Yu teaches requesting an uplink grant using the scheduling request resource based at least in part on the selection of the scheduling request resource. ([Para. 0028, 0036, 0038] describes the UE transmits UCI related to BFR on a second PUCCH, which may overlapping the second PUCCH resource with the first PUCCH resource used for the SR-for-BFR transmission, and the SR-for BFR will be transmitted (i.e., drop the second PUCCH) the BFR-SR is used for requesting a UL resources for an UL grant for delivering the BFRQ information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang, Guo, Matsumura and Yu to implement beam failure recovery procedure to improve proximity services within radio coverage of the cell. 
Regarding Claim 14, the combination of Zhang and Guo does not disclose 
wherein the scheduling request resource is at least one of: a scheduling request resource that is available to the UE, a scheduling request resource that is available to the UE in the same physical PUCCH group as the failed secondary cell, or a scheduling request resource that occurs sequentially first in time.
Matsumura teaches a scheduling request resource that is available to the UE in the same physical PUCCH group as the failed secondary cell, or a scheduling request resource that occurs sequentially first in time ([Para. 0097-0099] Fig. 6A and 6B, the CC #1 to CC #3 constitutes a PUCCH group of SCell is available for the UE to transmit an SR corresponding to the BFR detected in the SCell. The UE may transmit a BFRQ corresponding to the BFR to the PUCCH-SCell sequentially from CC #1 to CC #3 in the same group of PUCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang, Guo, and Matsumura to implement beam failure recovery procedure to improve a channel utilized for the BFRQ transmission. 
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding Claim 31, the combination of Zhang, Guo and Matsumura, specifically Zhang teaches wherein the scheduling request resource is at least one of: a scheduling request resource that is available to the UE, a scheduling request resource that is available to the UE in the same PUCCH group as the failed secondary cell, or a scheduling request resource that occurs sequentially first in time ([Para. 0139, 0146, 0215] Fig. 6, the secondary cell group (SCG) includes a secondary cell (SCell) for UE to send a BFR request (BFRQ) to a base station).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190373598, Kundu et al. discloses Multiplexing Of Multiple Uplink Control Information Types On An Uplink Physical Control Channel In New Radio.
US 20210274494, Feng et al. discloses uplink control information transmission method and apparatus.
US 20210105126, Yi et al. discloses Feedback For Wireless Communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413